Contrary to the defendant’s contention, the evidence adduced at trial supports the Supreme Court’s determination that the plaintiff was entitled to recover in quantum meruit for services rendered to the defendant (see Paolangeli v Thaler, 187 AD2d 881; Aluminum Fair v Abdella, 90 AD2d 603). The plaintiff established the reasonable value of the services, and the amount awarded was not excessive (see Paolangeli v Thaler, supra).
The defendant’s remaining contention regarding the plaintiffs alleged failure to comply with the Lien Law is unpreserved for appellate review. Altman, J.P., Florio, O’Brien and H. Miller, JJ., concur.